Per Curiam.

Plaintiff failed to establish that the alleged negligence of defendant Nicholas Di Henna & Sons, Inc., was the proximate cause of his damage. With respect to that part of the judgment which dismissed plaintiff’s complaint as against defendant City of New York, appellant is not a party aggrieved and has no standing to appeal therefrom (Fitzgerald v. Greenbaum, 270 App. Div. 1026).
The judgment as against defendant Nicholas Di Henna & Sons, Inc., should be unanimously reversed on the law and facts, with costs to that defendant, and complaint against it dismissed, with costs. Appeal from judgment insofar as it dismisses plaintiff’s complaint against defendant City of New York dismissed, without costs.
Pette, Hart and Di Gtovanna, JJ., concur.
Judgment reversed, etc.